Order affirmed, with ten dollars costs and disbursements. The showing in the affidavits herein upon which the order of arrest of October 11, 1927, was made was sufficient in view of defendant’s previous conduct. The separation decree continued in full force and effect, both with respect to the period before the alleged reconciliation and the period after the alleged reconciliation, so long as no order revoking the decree was made pursuant to section 1165 of the Civil Practice Act, which section provides the exclusive method of revoking or terminating a decree of separation. (Hobby v. Hobby, 5 App. Div. 496; Jones v. Jones, 90 Hun, 414; Hallow v. Hallow, 200 App. Div. 642; Gewirtz v. Gewirtz, 189 id. 483.) In so far as Lawrence v. Lawrence (202 App. Div. 844) is to the contrary, that case is overruled. Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur.